Citation Nr: 0507241	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Propriety of the initial 20 percent evaluation for status 
post decompression and fusion of the L5-S1 intervertebral 
disc space of the lumbar spine, due to spondylolisthesis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from November 1972 to March 
1973, from January 1981 to November 1984, and from March 1985 
to September 2000.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In this decision, the RO granted 
entitlement to service connection for a post-operative 
lumbosacral spine disability.  This disorder was initially 
evaluated as 10 percent disabling, effective from October 1, 
2000.  The veteran appealed this initial evaluation.  In July 
2004, the RO awarded a 20 percent rating for his post-
operative lumbosacral spine disability.

During the pendency of this appeal, the veteran changed his 
residence to the State of Arizona.  His claims file was 
transferred to the RO in Phoenix, Arizona.  The veteran 
requested a hearing before the Board of Veterans' Appeals 
(Board) on the substantive appeal (VA Form 9) received in 
November 2002.  He was notified of the date and time of his 
scheduled hearing by letter of October 2004.  The veteran 
failed to appear for this hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is compliance with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

A VCAA-type notification letter was issued to the veteran in 
June 2002.  However, this letter failed to address the issue 
of an increased evaluation for the veteran's lumbar spine 
disability.  The only issues addressed in the VCAA portion of 
this letter regarded entitlement to service connection.  The 
veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claim for an increased 
evaluation, and which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the veteran must be provided the 
above notice prior to consideration of the issue on appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
an increased rating for status post 
decompression and fusion of the L5-S1 
intervertebral disc space of the lumbar 
spine, due to spondylolisthesis; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  If the veteran or his representative 
responds to this letter, conduct all 
appropriate development, to include 
obtaining any identified evidence.  If it 
is determined that another VA examination 
is necessary to make a decision on the 
claim, an examination should be 
accomplished.  If appropriate, readjudicate 
the veteran's claim on appeal, with 
application of all appropriate laws and 
regulations (to include both the old and 
new diagnostic criteria evaluating low back 
disabilities) and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


